Filed 12/15/15 P. v. Chacon CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B263080

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. KA106696)
         v.

LARRY LOUIE CHACON,

         Defendant and Appellant.




                   APPEAL from a judgment of the Superior Court of Los Angeles County,
Wade D. Olson, Temporary Judge. Affirmed.


                   Larry Louie Chacon, in pro. per.; Janet J. Gray, under appointment by the
Court of Appeal, for Defendant and Appellant.


                   No appearance for Plaintiff and Respondent.




                                         ________________________
                   FACTUAL AND PROCEDURAL BACKGROUND


       The People charged Larry Louie Chacon with one count of driving or taking a
motor vehicle in violation of Vehicle Code section 10851, subdivision (a), and driving on
a suspended license in violation of Vehicle Code section 14601.2, subdivision (a). The
People alleged Chacon had suffered four serious or violent felony convictions within the
meaning of the three strikes law (Pen. Code, §§ 667, subds. (b)-(j), 1170.12).
       Chacon waived arraignment and entered a negotiated plea of no contest to taking
or driving a motor vehicle and admitted one prior strike conviction for robbery. In
accordance with the plea agreement, the trial court sentenced Chacon to an aggregate
state prison term of 32 months, consisting of the 16-month lower term doubled under the
three strikes law.1 The trial court imposed statutory fines, fees, and assessments and
awarded Chacon 458 days of presentence custody credit (229 actual days and 229 days of
conduct credit).
       At the time Chacon entered his plea, the court advised Chacon of his constitutional
rights and the nature and consequences of the plea, which Chacon stated he understood.
Counsel for Chacon joined in the waivers of Chacon’s constitutional rights and stipulated
to a factual basis for the plea. The trial court found a factual basis for the plea and that
Chacon’s waivers and plea were voluntary, knowing, and intelligent.
       Chacon filed a timely notice of appeal in which he appeared to challenge the
15 percent limitation on custody credits under Penal Code section 2933.1 for inmates
who have been convicted of violent felonies listed in Penal Code section 667.5. Chacon
did not obtain a certificate of probable cause.




1
       At the plea hearing, the trial court granted Chacon’s request to serve his custody
time in county jail. At the sentencing hearing, however, Chacon asked the court to send
him to state prison.
                                               2
                                      DISCUSSION


       We appointed counsel to represent Chacon on appeal. After an examination of the
record, counsel filed an opening brief raising no issues. On August 11, 2015 we advised
Chacon he had 30 days to submit any contentions or issues he wanted us to consider. We
have not received a response.
       Taking and driving a vehicle in violation of Penal Code section 10851, subdivision
(a), is not a violent felony under Penal Code section 667.5, and the trial court properly
did not impose a 15 percent limitation on Chacon’s custody credits. The court calculated
that, because Chacon had been in custody from July 5, 2014 to February 18, 2015, the
day of sentencing, he was entitled to 229 days of credit for actual days in custody and 229
days of conduct credit. With respect to any other potential sentencing or post-plea issues
that do not challenge the validity of the plea (see Cal. Rules of Court, rule 8.304(b)(1)),
we have examined the record and are satisfied appellate counsel for Chacon has fully
complied with her responsibilities and there are no arguable issues. (See Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S. Ct. 746, 145 L. Ed. 2d 756]; People v. Kelly
(2006) 40 Cal. 4th 106, 117-119; People v. Wende (1979) 25 Cal. 3d 436, 441.)


                                      DISPOSITION


       The judgment is affirmed.


              SEGAL, J.
We concur:


              PERLUSS, P. J.                                    BLUMENFELD, J*



*
 Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                              3